Citation Nr: 1505922	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-00 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active navel service from February 1965 to January 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Since the claim was transferred to the Board, new evidence has been received, including a waiver of RO consideration of the new evidence.


FINDING OF FACT

The Veteran's service-connected disability precludes gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating are met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regards to the Veteran's claim for a TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran's service-connected disabilities are PTSD, evaluated at 70 percent disabling as of January 2000, bilateral hearing loss, evaluated at 30 percent disabling as of July 2009, and tinnitus, evaluated at 10 percent disabling as of July 2009.  The Veteran asserts that only his PTSD prevents him from working.  However, even only considering his PTSD, the schedular requirements of 38 C.F.R. § 4.16(a) have been met throughout the entire appeal period.  The pertinent question therefore is whether his PTSD precludes substantially gainful employment.  

In the Veteran's claim (VA Form 21-8940), received in April 2011, he indicated that he worked forty to forty-eight hours per week as a rubber worker from May 1985 to July 2007 and that he left his last employment due to his disability.   He indicated that he had a high school education.  He also has completed a semester of small business machine repair at vocational school.

In a March 2013 statement, the Veteran reported that he retired unexpectedly in 2007 due to a workplace confrontation with another worker.  Instead of escalating the confrontation, the Veteran decided to retire.  He further reported that since his retirement, he has struggled with his PTSD symptoms, specifically, that he was irritable, easily angered, had impaired impulse control, and chronic anxiety.  Finally, he reported that his PTSD symptoms resulted in almost complete isolation and inability to function in a work setting.

In July 2011, the Veteran was afforded a VA examination for his PTSD.  After reviewing the record, conducting a thorough examination, and interviewing the Veteran, the examiner opined that the Veteran was not unemployable due to his PTSD.

In February 2014, the Veteran's treating psychologist reported that the Veteran was first diagnosed with PTSD in February 1998 and attended group therapy, but stopped attending due to his work schedule.  He noted that the Veteran had returned to group therapy in April 2007 and continued to be active in treatment. Due to the severity of the Veteran's PTSD symptoms, which have progressively worsened over time and occur daily without remission, his prognosis was poor.  Finally, the physician opined that the Veteran was not employable.

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess the probative value of the medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board finds that the February 2014 opinion carries significant probative value as it was prepared by Veteran's treating psychologist, who would clearly have unique insight as to the nature and severity of the Veteran's PTSD.  The opinion also included sufficient rationale.  The February 2014 opinion is more than adequate.   

In sum, there is evidence suggesting that the Veteran's PTSD does not preclude employment.  There is also evidence indicating that the Veteran would not be able to obtain or retain employment in light of his service-connected PTSD.  No evidence is any more or less probative than the other.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a finding that the Veteran's service-connected PTSD precludes employment.   The requirements for a TDIU rating are met, and such benefit is granted.  

ORDER

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


